Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference characters have not been presented in accordance with the provision(s) of 37 CFR § 1.84(p)(3). The corrected drawings are required in reply to this Notice of Allowance in order to avoid abandonment of the application.

The replacement drawing sheets received on September 20, 2021 have been entered.
However,

1)	The drawings filed September 20, 2021 are objected to under 37 CFR 1.84(q) because reference characters ‘24’, ‘25’ and ‘231’ are not provided with a respective lead line. As per 37 CFR 1.84(q).
Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.

2)	The drawings filed September 20, 2021 are objected to under 37 CFR § 1.84(h)(2), 1.84(i) and 1.84(u) because Figure 1 presents two views of the invention. As per 37 CFR § 1.84(h)(2):
When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.

As per 37 CFR § 1.84(i):
One view must not be placed upon another or within the outline of another.

As per 37 CFR § 1.84(u)(1):


As per 37 CFR § 1.84(u)(1):
 When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.


Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the present Notice of Allowability to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). In order to avoid abandonment of the application, applicant must present corrected drawing sheets in accordance with 37 CFR § 1.84.

	In order to comply with the above requirements Applicant should amend Fig. 3 of the drawings in the same manner as had been done with previous Fig. 1 of the drawings. What is shown as enlargements, (i.e., apparently designated by the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                

MS
September 24, 2021